Exhibit 10.1

LOGO [g189267dsp06.gif]

May 30, 2016

Timothy J. Cutt

Dear Tim:

On behalf of Cobalt International Energy, Inc. (the “Company”), I am pleased to
extend this offer of employment as Chief Executive Officer. We anticipate your
employment beginning on July 2, 2016 or a mutually agreed start date (the “Start
Date”).

You will be paid an annualized base salary of $1,000,000, less applicable tax
and other withholdings, in accordance with the Company’s customary payroll
practices in effect from time to time. Additionally, for each calendar year
during your employment with the Company, you will be eligible to receive an
annual cash bonus (an “Annual Bonus”) with a target value of 100% of your
annualized base salary based on your achievement of key performance indicators
(“KPI”), determined in the sole discretion of the Compensation Committee of the
Company’s Board of Directors (the “Compensation Committee”) and communicated to
you within the first 90 days of the applicable calendar year (the KPI for the
2016 calendar year will be communicated to you within 30 days following the
Start Date). The amount of each Annual Bonus at planned or targeted levels of
performance will be equal to 100% of your annualized base salary in effect on
the first day of the applicable calendar year and the actual amount of each
Annual Bonus, if any, will be determined in the sole discretion of the
Compensation Committee. The Annual Bonus for the 2016 calendar year will not be
pro-rated. Except as otherwise provided in the enclosed Severance Benefit
Agreement (the “Severance Agreement”), the Annual Bonus, if any, for each
calendar year shall be payable only if you remain continuously employed by the
Company through the date on which such Annual Bonus is paid.

As soon as practicable following the Start Date, you will receive a one-time
equity award of restricted stock with an estimated value on the grant date of
$4,000,000 (the “Initial Equity Award”). The Initial Equity Award will be
subject to a service-based vesting condition. Specifically, one-third of the
shares of restricted stock subject to the Initial Equity Award will become
vested on each of the first three anniversaries of the grant date so long as you
remain continuously employed by the Company through each such anniversary date.
For the 2017 calendar year and each subsequent calendar year during your
employment with the Company, you will be eligible to be considered for
discretionary annual equity awards under the Cobalt International Energy, Inc.
2015 Long Term Incentive Plan or another equity compensation plan of the Company
with an estimated aggregate value on the grant date equal to $3,000,000 (the
“Annual Equity Awards”). The Initial Equity Award and each Annual Equity Awards
will be subject to and governed by the terms and provisions of the award
agreements evidencing such awards and any applicable plan documents.

After you join Cobalt, you will be eligible to participate in other benefit
plans under terms applicable to Cobalt employees and set forth in the applicable
plan documents. You will also be eligible for 30 days of vacation per year
(subject to the terms of Cobalt’s vacation policy in effect from time to time).

 

1 of 2 | Page



--------------------------------------------------------------------------------

Your employment with the Company is not for a specific term and is terminable at
will. This means that either you or the Company may terminate the employment
relationship at any time and for any reason not prohibited by law. However, if
your employment with the Company terminates as a result of a Qualifying
Termination or as a result of your death or Disability (as such terms are
defined in the Severance Agreement), then you will be eligible to receive
certain severance benefits in accordance with the terms and conditions of the
Severance Agreement.

By accepting this offer, you represent that you are able to accept this position
and carry out the duties that it would involve without breaching any legal
restrictions on your activities, such as non-competition, non-solicitation or
other work-related restrictions imposed by a current or former employer. You
also represent that you will inform the Company about any such restrictions and
provide the Company with as much information about them as possible, including
any agreements between you and your current or former employer describing such
restrictions on your activities. You further confirm that you will not remove or
take any documents or proprietary data or materials of any kind, electronic or
otherwise, with you from your current or former employer to the Company without
written authorization from your current or former employer, nor will you use or
disclose any such confidential information during the course and scope of your
employment with the Company. If you have any questions about the ownership of
particular documents or other information, you should discuss such questions
with your former employer before removing or copying the documents or
information.

We look forward to having you join the Company and the valuable contributions we
expect you to make to its success. To accept this offer, please sign and date
this letter and return it to me.

 

Sincerely, COBALT INTERNATIONAL ENERGY, INC. By:  

/s/ Joseph H. Bryant

Name:   Joseph H. Bryant Title:   Chairman & CEO

 

ACCEPTED AND AGREED:      

/s/ Timothy J. Cutt

     

5/30/2016

   Timothy J. Cutt       Date   

 

2 of 2 | Page